       Case 4:19-cr-00172-RGE-HCA Document 77 Filed 11/11/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA,
      Plaintiff,                                          No. 4:19-cr-00172-RGE-HCA
v.

                                                              ORDER GRANTING
JESSICA RAE REZNICEK and RUBY                                   MOTION TO
KATHERINE MONTOYA,
                                                              CONTINUE TRIAL
      Defendants.


       Defendant Ruby Katherine Montoya moves to continue the jury trial currently set for

December 7, 2020. ECF No. 74. Defendant Jessica Rae Reznicek does not object to continuing

the trial. Id. ¶ 3. The Government also does not object. Id. ¶ 4.

       IT IS ORDERED that Defendant Ruby Katherine Montoya’s Motion to Continue Trial,

ECF No. 74, is GRANTED. Trial in this case is continued and rescheduled to commence on

February 16, 2021.

       IT IS FURTHER ORDERED that the time between the motion and new trial

date is excluded from Speedy Trial Act calculations. See 18 U.S.C. § 3161. The Court further

finds that the ends of justice served by a continuance outweigh the best interest of the public

and Defendants in a speedy trial because a failure to grant a continuance will deny reasonable

time necessary for adequate preparation for trial, even with the exercise of due diligence by

the parties. See 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(i), (iv). The new trial date will be

maintained, assuming conditions allow for a safe trial environment for the parties, attorneys, jurors,

and court staff.

      IT IS SO ORDERED.

      Dated this 11th day of November, 2020.
